Case 19-12878-elf       Doc 44     Filed 12/03/19 Entered 12/03/19 09:55:27            Desc Main
                                   Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Jade Lee
        Debtor,                                    BANKRUPTCY CASE NUMBER
                                                   19-12878/ELF
 Carrington Mortgage Services, LLC as
 servicer for Bank of America, N.A.                CHAPTER 13
       Movant.
 v.                                                11 U.S.C. § 362
 Jade Lee
       Debtor/Respondent,                          December 23, 2019 at 9:30 a.m.

 William C. Miller, Trustee                        Courtroom # 1
       Additional Respondent.
   MOTION OF CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER FOR
  BANK OF AMERICA, N.A. FOR RELIEF FROM THE AUTOMATIC STAY UNDER
                           SECTION §362 (d)

       Carrington Mortgage Services, LLC as servicer for Bank of America, N.A. ("Movant"),
by and through its undersigned counsel, pursuant to 11 U.S.C. §362, hereby seeks relief from the
automatic stay to exercise and enforce its rights, without limitation, with respect to certain real
property. In support of this motion, Movant avers as follows:

       1.      Debtor named above filed a Voluntary Petition under Chapter 13 of the United
       States Bankruptcy Code in the Eastern District of Pennsylvania under the above case
       number.

       2.    Movant is the holder of a secured claim against Debtor, secured only by a first
       mortgage lien on real estate which is the principle residence of Debtor located at 1472
       McKinley Street, Philadelphia, PA 19149 (the "Mortgaged Premises").

       3.      Movant services the loan on the Mortgaged Premises referenced in this motion.
       In the event the automatic stay in this case is modified, this case dismisses, and/or the
       Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged
       property, the foreclosure will be conducted in the name of Bank of America, N.A..

       4.      Movant directly or through an agent, has possession of the promissory note.
       Movant will enforce the promissory note as transferee in possession. Movant is the
       original mortgagee or beneficiary or the assignee of the Mortgage.

       5.     The filing of the aforesaid Petition operated as an automatic stay under Section
       362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
       Premises. Movant requests relief from the automatic stay to continue with the filed
       mortgage foreclosure action, if any, and to take the necessary action to obtain the
       Mortgaged Premises.
Case 19-12878-elf     Doc 44     Filed 12/03/19 Entered 12/03/19 09:55:27            Desc Main
                                 Document      Page 2 of 3



     6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
     proceeding.

     7.       Debtor has not claimed an exemption in the subject property.

     8.       Debtor has failed to make post-petition monthly mortgage payments.

     9.       The defaults include the failure to make the following monthly payments:

              a)     Payments of $1,144.13 from September 1, 2019 through November 1,
                     2019 which totals $3,432.39;

              b)     Suspense Balance $45.87;

              c)     The total amount due (a through b combined) is $3,386.52

     10.    The Fair Market Value of the Mortgaged Premises is $156,594.00, as per
     Debtor’s Schedules. The approximate amount necessary to payoff the loan is
     $200,866.66 good through December 1, 2019. The breakdown of the payoff is as
     follows:

          Principal Balance                                                            $165,499.70
          Accrued Interest                                                              $16,567.33
          Escrow Advances made by Plaintiff                                              $7,148.80
           FHA Premium Due HUD                                                              $54.85
           Fees Currently Assessed                                                      $11,595.98

     11.     Movant's interests are being immediately and irreparably harmed. Movant is
     entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
     (d)(2), because of the foregoing default and because:

              a)     Movant lacks adequate protection for its interests in the Mortgaged
                     Premises;

              b)     Debtor does not have any equity in the Mortgaged Premises; and

              c)     The Mortgaged Premises are not necessary to an effective reorganization
                     or plan.

     12.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
     immediately implement and enforce the Court’s order.

     13.    Should relief be granted, all communications sent by Secured Creditor in
     connection with proceeding against the property including, but not limited to, notices
     required by state law and communications to offer and provide information with regard to
     a potential Forbearance Agreement, Loan Modification, Refinance Agreement, Loss
     Mitigation Agreement, or other Loan Workout, may be sent directly to Debtors.
Case 19-12878-elf       Doc 44     Filed 12/03/19 Entered 12/03/19 09:55:27              Desc Main
                                   Document      Page 3 of 3



       14.     Attached are redacted copies of any documents that support the claim, such as
       promissory notes, purchase order, invoices, itemized statements of running accounts,
       contracts, judgments, mortgages, and security agreements in support of right to seek a lift
       of the automatic stay and foreclose if necessary.

         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,



Dated: 12/03/2019                                     BY:/s/ Kevin S. Frankel
                                                      Kevin S. Frankel, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:16-054785                                  PA BAR ID #318323
                                                      kfrankel@logs.com
                                                      pabk@logs.com
